Per Curiam.
This is an action for divorce brought by plaintiff on the ground of the extreme cruelty of defendant. The decree of the district court for Douglas county awarded plaintiff an absolute divorce and gave defendant the household goods as permanent alimony with an option on her part to be paid the value of the goods if she so desired. Defendant has appealed.
We have carefully examined the record and find it to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.